DETAILED ACTION
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Applicant is claiming a core barrel head assembly having at least one electronic instrument that is configured to obtain orientation data. The core barrel head assembly has a first interior cavity and a sealed interior cavity spaced distally from the first interior cavity and having a closed proximal end.  The core barrel head assembly has a threaded proximal end portion and a threaded distal end portion.  A seal coupler that is received in the opening of the threaded distal end portion. A window that extends from the exterior surface into optical communication with the sealed interior cavity. At least one electronic instrument that is configured to obtain core orientation data and the at least one electronic instrument comprises at least one digital and/or electro- mechanical sensor in a core orientation data recording tool.  A check valve assembly to drive the seal coupler into a sealed position within the opening of the threaded distal end portion. Examiner did not find prior art that taught all of the elements and limitations disclosed in the independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R WILLS III whose telephone number is (571)272-5521. The examiner can normally be reached Monday-Friday 8:30am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on 5712706300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL R WILLS III/Primary Examiner, Art Unit 3676